658 S.E.2d 122 (2007)
THOMPSON
v.
The STATE.
No. A07A2038.
Court of Appeals of Georgia.
December 14, 2007.
Reconsideration Denied February 20, 2008.
Sexton & Sexton, Giles Douglas Sexton, Lawrenceville and James Douglas Sexton, for Appellant.
Daniel J. Porter, Dist. Atty. and Thomas John Ludlam, Asst. Dist. Atty., for Appellee.
MIKELL, Judge.
Francis Randy Thompson appeals from the denial of his motion to suppress evidence seized during a traffic stop.
In reviewing a trial court's denial of a motion to suppress, we construe the evidence most favorably to uphold the findings and judgment, and we review de novo the trial court's application of the law to the undisputed facts. Additionally, we adopt the trial court's findings on disputed facts and credibility unless they are clearly erroneous."[1]
So construed, the record shows that Thompson was stopped after Officer K.L. Reed of the Gwinnett County Police Department randomly checked his vehicle's tag and learned that the tag on the vehicle was registered to a different vehicle. Officer Reed, the sole witness at the suppression hearing, testified it is a violation of the law to display an improper tag and that she randomly checked license plates as a part of her patrol duties. Upon stopping Thompson, Reed asked him for his identification, and Thompson replied that he had none. Reed testified that she then asked Thompson to step out of the *123 vehicle, frisked him for weapons, and placed him under arrest for driving without a license.
While searching Thompson incident to his arrest, Reed found a plastic bag containing pills and a marijuana joint in Thompson's pocket. During the search, Reed also found an identification card, prompting Thompson to admit that his license was suspended. Thompson was charged with violations of OCGA §§ 16-13-30(a) (possession of controlled substances), 16-13-30(j) (possession of marijuana), and 40-5-121 (driving while license suspended or revoked). Thompson filed a motion to suppress the evidence seized from his person, arguing that the stop was illegal because the officer was not permitted to stop him solely based upon the improper tag. The trial court denied the motion, and we affirm.
"Under the U.S. Constitution, a traffic stop is reasonable where the police have probable cause to believe that a traffic violation has occurred."[2] Therefore, "when an officer sees a traffic offense occur, a resulting traffic stop does not violate the Fourth Amendment even if the officer has ulterior motives in initiating the stop, and even if a reasonable officer would not have made the stop under the same circumstances. The result is the same under the Georgia Constitution."[3] In this case, the officer stopped Thompson because his vehicle bore a license plate issued for another vehicle, which is a violation of OCGA § 40-2-6.[4]
In Cunningham v. State,[5] we concluded that a police officer was authorized to stop a vehicle based upon a violation of OCGA § 40-2-6.[6] Although after arresting the defendant, the officer discovered that the dispatcher had given him misinformation,[7] we concluded that we could not in hindsight declare the stop based on the improper tag invalid, implying that the stop based solely upon what the officer reasonably thought was a violation of OCGA § 40-2-6 was permissible.[8] Therefore, because officers are authorized to stop vehicles for traffic violations,[9] we conclude that the stop was valid in this case and affirm the trial court's denial of Thompson's motion to suppress.
Judgment affirmed.
JOHNSON, P.J., and PHIPPS, J., concur.
NOTES
[1]  (Footnotes omitted.) Bennett v. State, 285 Ga. App. 796-797, 648 S.E.2d 126 (2007).
[2]  (Citation and punctuation omitted.) Maxwell v. State, 249 Ga.App. 747, 748, 549 S.E.2d 534 (2001), citing Whren v. United States, 517 U.S. 806, 810(II), 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996). See Navicky v. State, 245 Ga.App. 284, 285(1), 537 S.E.2d 740 (2000) (the commission of a traffic offense observed by an officer authorizes the stop of a vehicle).
[3]  (Citations and punctuation omitted.) Maxwell, supra.
[4]  The statute provides, in relevant part, that "any person . . . who shall knowingly operate a vehicle bearing a license plate issued for another vehicle and not properly transferred as provided by law shall be guilty of a misdemeanor."
[5]  231 Ga.App. 420, 498 S.E.2d 590 (1998).
[6]  Id. at 421-422(1), 498 S.E.2d 590.
[7]  Id. at 420(1), 498 S.E.2d 590.
[8]  Id. at 422(1). 498 S.E.2d 590. See also Self v. State, 245 Ga.App. 270, 274(3)(a), 537 S.E.2d 723 (2000) ("the potential violation of OCGA § 40-2-6 supported the stop of the vehicle"). See generally Dawson v. State, 271 Ga.App. 217, 220(2)(a), 609 S.E.2d 158 (2005) (rejected defendant's claim that officers did not have a particularized and objective basis for suspecting of criminal activity sufficient to justify running the tag on his vehicle). Compare State v. Dixson, 280 Ga.App. 260, 262-263, 633 S.E.2d 636 (2006) (stop of vehicle based upon National Crime Information Center report that the insurance status of the vehicle was "unknown" was not authorized because said status did not constitute specific, articulable facts sufficient to raise reasonable suspicion of criminal activity).
[9]  In Hampton v. State, 287 Ga.App. 896(1), 652 S.E.2d 915 (2007), citing Navicky, supra, we held that an officer had probable cause to stop a vehicle based on the officer's observation of a nonfunctioning tag light, which was a traffic violation. In Bailey v. State, 283 Ga.App. 365, 367(1), 641 S.E.2d 548 (2007), we held that a stop was authorized because the officer observed that the defendant was not wearing a seat belt, and "when an officer observes a traffic law violation, the resulting stop is not pretextual." (Punctuation and footnote omitted.)